Citation Nr: 0609676	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of rheumatoid arthritis currently evaluated as 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1955 to September 
1956.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA service connected the veteran's rheumatoid arthritis 
disorder in a March 1957 rating decision at 30 percent 
disabling.  The rating decision noted the veteran's 
"multiple" manifestations of this disorder.  

The veteran filed an increased rating claim in January 2001, 
which is the claim currently on appeal.  In this claim, the 
veteran stated that he experiences pain in all of his joints.  
The record indicates that arthritis may have affected his 
knees, hands, elbows, shoulders, right hip, right wrist, and 
low back.  The Board must determine the appropriate 
evaluation for rheumatoid arthritis under Diagnostic Code 
5002 of 38 C.F.R. § 4.71a (2005).  Noting that the last VA 
examination was more than three years ago, the representative 
has asked for a new examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an examination with an orthopedist to 
determine the current nature and severity 
of his rheumatoid arthritis.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail 
(particularly in view of the criteria 
listed under Diagnostic Code 5002 of 38 
C.F.R. § 4.71a).  Any indicated 
diagnostic tests and studies should be 
accomplished.    

2.  If the examiner determines that the 
rheumatoid arthritis is an active 
process, he should identify any weight 
loss, anemia, and the number of 
incapacitating exacerbations per year.  
The examiner should comment whether any 
of the foregoing manifestations has been 
"severe."    

3.  The examiner should also identify in 
which joints the veteran has rheumatoid 
arthritis.  If it is not possible to 
determine whether the arthritis in a 
particular joint is "rheumatoid," that 
assessment should be specifically noted.  
For the affected joints, the examiner 
should provide range of motion 
measurements. The examiner should also 
report details regarding any range of 
motion loss or functional loss that is 
due to pain on motion, pain on use, or 
flare-ups related to the affected joints.  
Importantly, the report should detail to 
the extent possible at what point in the 
range of motion pain begins and ends.

4.  The RO should then readjudicate the 
issue.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

